Citation Nr: 1046288	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  10-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension as 
secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In October 2010, the Veteran testified in a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for hypertension as secondary to 
Type II diabetes mellitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence reasonably establishes that the Veteran had service 
in the Republic of Vietnam during the Vietnam War and Type II 
diabetes mellitus is presumed to be etiologically related to in-
service exposure to an herbicide agent. 



CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in service.  
38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and  
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service, even though there is 
no evidence of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

The first element listed above, the existence of a present 
disability, is met only if the disability is shown at the time of 
the claim or during the pendency of the claim, even if the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  A condition present only at some time in 
the distant past does not satisfy this element.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  In the absence of a showing of 
a present claimed disability, service connection is not 
established.  Id.; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

If a veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, the following diseases shall be 
service connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or  
trachea); soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL 
amyloidosis.  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive  
scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 
20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2, 1999).

Even if the claimed disability is not on the list of diseases 
subject to presumptive service connection due to exposure to an 
herbicide agent, service connection may be established by proof 
that the claimed disability was actually caused by exposure to an 
herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

The Veteran seeks service connection for diabetes mellitus, Type  
II.  A May 2009 response from the National Personnel Records 
Center indicated that the Veteran served in the Republic of 
Vietnam from March 1969 to February 1970.  There is no 
affirmative evidence in the record to establish that the Veteran 
was not exposed to herbicides during service.  Therefore, he is 
entitled to a presumption of exposure to herbicide agents and 
service connection.

At his hearing in October 2010, the Veteran testified that he was 
on land, in Vietnam, for almost a year.  Hearing transcript at 3.  
Private treatment records from Blackhawk Area Healthcare reveal 
that the Veteran was diagnosed as having diabetes mellitus, Type 
II.  As the Veteran is presumed to have been exposed to 
herbicides and has been diagnosed with a disability presumptively 
linked to herbicide exposure, and with every reasonable doubt 
being resolved in favor of the Veteran, the Board finds that 
service connection for diabetes mellitus, Type II, is warranted.

The Board notes that the RO denied the Veteran's claim for 
service connection for Type II diabetes mellitus based on the 
determination that there was another cause for the Veteran's 
diabetes mellitus other than exposure to Agent Orange.  In May 
2010, a VA examiner concluded that the Veteran's diabetes "is 
more likely than not due to his chemotherapy with Torisel because 
it is a known side effect of this drug and the [Veteran's] 
diabetes started within weeks of him starting Torisel."

However, of record, are opinions from two of the Veteran's 
treating physicians, Dr. "Y.A." and Dr. "J.L."  In similar 
letters submitted to the RO in July 2009 and September 2009, Drs. 
Y.A. and J.L., respectively, stated that the Veteran "could have 
developed diabetes unrelated to his current cancer treatment."  
Again, in July 2010, Dr. J.L. stated that "[i]t is my medical 
opinion that [the Veteran's] Diabetes could be related to agent 
orange exposure."

Regardless, there is no requirement for a medical nexus between 
the Veteran's Type II diabetes mellitus and his active service as 
it has already been determined that the Veteran served in the 
Republic of Vietnam and that service connection for diabetes 
mellitus, Type II, is presumed and the negative VA medical 
opinion does not rebut the presumption in light of evidence that 
supports the Veteran's claim.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

ORDER

Entitlement to service connection for Type II diabetes mellitus 
as due to exposure to herbicides is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.
REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for 
hypertension as secondary to Type II diabetes mellitus.  In a VA 
examination from May 2010, the examiner stated that "in my 
opinion this vet's hypertension was not caused by his diabetes 
because it started about one year before his diabetes was 
diagnosed.  Also, because his diabetes is more likely than not a 
result of taking Torisel it is irrelevant whether his 
hypertension was caused by or aggravated by his diabetes."

As discussed above, the Veteran is now service connected for 
diabetes mellitus, Type II.  Thus, the May 2010 VA examiner's 
opinion is inadequate for VA rating purposes as it fails to 
consider whether the Veteran's hypertension was aggravated by his 
service-connected diabetes mellitus.  In this regard, the Board 
notes that once VA undertakes the effort to provide an 
examination in a service connection claim, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, the Board finds that a remand is necessary in order to 
obtain an adequate medical opinion regarding the Veteran's claim 
for service connection for hypertension as secondary to service-
connected Type II diabetes mellitus.

In addition, in August 2010, the Veteran's Social Security 
Administration (SSA) records were associated with the claims file 
in CD form.  It does not appear from the record that the RO ever 
considered this additional evidence.

Applicable VA regulations require that pertinent evidence must be 
referred to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2010).  As there is no evidence that 
the Veteran waived RO review of his SSA records, the case must be 
remanded so that the RO can review the SSA records and issue an 
SSOC addressing the issues of entitlement to service connection 
for hypertension as secondary to service-connected Type II 
diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Obtain an addendum from the May 2010 
examiner clarifying his medical opinion 
as to the etiology of the Veteran's 
hypertension.  Specifically, the examiner 
is asked to render medical opinions as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the Veteran's hypertension is caused 
or aggravated by the Veteran's service-
connected Type II diabetes mellitus.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.

2.	If the examiner from the May 2010 
examination is unavailable, schedule the 
Veteran for another VA examination.  The 
claims file and a copy of this Remand 
must be provided to the examiner in 
conjunction with the examination.  The 
examiner must review the claims file and 
annotate the report as to whether he or 
she reviewed the claims file.

The nature and extent of the Veteran's 
hypertension should be evaluated.

The examiner is asked to render medical 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's 
hypertension is caused or aggravated by 
his service-connected Type II diabetes 
mellitus.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.

3.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the issues 
on appeal on the basis of the additional 
evidence, including the Veteran's SSA 
records.  If the determination remains 
unfavorable to the appellant, he should 
be provided with an SSOC that addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


